Citation Nr: 1614100	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right hand/wrist disorder.

5.  Entitlement to service connection for defective vision. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left ankle strain with chronic pain.  

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee chronic pain syndrome, status post arthroscopic surgery for meniscus repair.   


WITNESSES AT HEARING ON APPEAL

Veteran and A. W.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served with the U. S. Army Reserve and had active military service from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Originally, in the June 2008 rating decision, the RO denied service connection for bilateral hearing loss, headaches, a heart condition, tinnitus, a right knee condition, a left knee condition, residuals of a left ankle sprain, posttraumatic stress disorder (PTSD), combat fatigue, nightmares, a right hand condition and defective vision.  In May 2009, the Veteran disagreed with that rating decision.  

In a May 2012 rating decision, service connection was granted for residuals of a traumatic brain injury (TBI) manifested by headaches and evaluated as zero percent disabling.  In a June 2012 rating decision (issued in July 2012), service connection was granted for right knee chronic pain syndrome, status post arthroscopic surgery for meniscus repair, and left ankle strain with chronic pain - each evaluated as 10 percent disabling.  In July 2013, the Veteran disagreed with the initial 10 percent disability rating assigned for these now service-connected disabilities and perfected an appeal in August 2015.  In addition, in an August 2015 rating decision, service connection was granted for PTSD and evaluated as 70 percent disabling.  Finally, in a November 2015 rating decision, entitlement to a total disability rating due to individual unemployability (TDIU) was awarded effective April 17, 2015, the date that the evidence established the Veteran quit working.

The Board finds the issues remaining on appeal are the service connection claims that have not been granted since the June 2008 rating decision and the claims for higher disability ratings for the now service-connected left ankle and right knee disabilities.  The Board does not have jurisdiction over whether higher disability ratings are warranted for the service-connected TBI manifested by headaches and PTSD or whether a TDIU is warranted earlier than April 17, 2015 as the Veteran has not disagreed with those decisions.

The Veteran and A. W. appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remands the Veteran's claims for additional development based upon his testimony at the January 2016 hearing.

Bilateral Hearing Loss 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service connection for bilateral hearing loss has been denied because the evidence failed to demonstrate the Veteran has a current hearing loss disability.  VA treatment records show the Veteran underwent Audiology consultation in August 2005 and his pure tone air conduction thresholds were within normal limits from 500 to 6000 Hertz bilaterally.  He underwent VA audio examination in August 2011 at which time pure tone thresholds ranged from 10 to 15 decibels from 500 to 4000 Hertz bilaterally and speech recognition was 96 percent bilaterally.  The conclusion was that the Veteran's hearing was within normal limits bilaterally.  Consequently, this evidence does not demonstrate the Veteran had a hearing loss disability for VA compensation purposes. 

At the January 2016 hearing, the Veteran testified that he still has problems with his hearing and relates these problems to being exposed to multiple explosions from IEDs (improvised explosive devices) while serving in Iraq.  He admitted, however, that his hearing had not been recently tested so he did not know whether it now meets the requirements for service connection of a hearing disability.  

The determination of service connection for hearing loss in this case is based on whether the level of hearing impairment qualifies it as a disability.  The Board will remand the claim for a new VA examination to determine whether the Veteran has a current hearing loss disability and, if so, whether it is related to his military service.  A contemporaneous medical examination may be warranted in service connection claims when, as with hearing loss, the condition is subject to worsening over time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) 

A Heart Disorder 

In March 2006, the Veteran was seen for complaints of fatigue, body aches, occasional chest pain and feeling feverish.  He reported having recently been in the hospital with complaints of chest pain and being told he had a "panic attack."  His symptoms were thought to be due to depression; however, the physician agreed to do a work up.  An echocardiogram performed a day later revealed trace mitral regurgitation and mild mitral valve prolapse.  

There are no additional treatment records showing treatment for mitral regurgitation or mitral valve prolapse.  At the January 2016 hearing, the Veteran testified that he gets all his treatment through private physicians and that he believed he had provided all his records.  However, given VA has only this one diagnostic record and the Veteran testified his heart disorder was symptomatic, it seems likely that there are additional private treatment records that have not been obtained subsequent to March 2006.  Thus, on remand, private treatment records related to the Veteran's diagnosed heart disorder should be sought.

Furthermore, at the January 2016 hearing, the Veteran related his heart disorder to an incident in service when an IED exploded about eight feet away from the vehicle he was in and he was almost ejected from it.  He also related that his PTSD causes him to get stressed and that causes his heart to "act up" thereby raising the question of whether his service-connected PTSD is aggravating his current heart disorder.  Consequently, the Board finds that remand is warranted to obtain a VA examination to obtain a current diagnosis of any heart disorder and medical opinions as to etiology.

The Board notes that the Veteran was previously scheduled for VA examination for this claim in September and October of 2010.  However, it appears the Veteran cancelled the first appointment and failed to report for the second one.  The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Left Knee Disorder 

Although the Veteran seeks service connection for a left knee disorder, none of the medical evidence shows a diagnosis.  In fact, a May 2007 private treatment note shows examination of the left knee was normal.  

At the January 2016 Board hearing, however, it appears the Veteran testified he has a diagnosis related to his left knee, but unfortunately that portion of the recording was inaudible and the actual diagnosis did not get recorded.  He further related the onset of his knee pain was during his service in Iraq and from his knees taking a beating from when his vehicle would hit bumps, IEDs, etc.  He also related his current left knee disorder to the incident in service when an IED exploded about eight feet from his vehicle and he was almost ejected from it.  

Given the Veteran's testimony, the Board finds that remand is warranted to obtain private treatment records related to his left knee disorder and a diagnosis thereof.  In addition, a VA examination is warranted to obtain a medical nexus opinion given the Veteran's report of a current disability, an in-service event and a possible nexus between them.

Right Hand/Wrist Disorder 

Although the Veteran seeks service connection for a right hand/wrist disorder, none of the medical evidence shows a diagnosis.  However, at the January 2016 hearing, the Veteran testified he believes he injured his hand in an incident when his vehicle was hit by a dump truck and it hit a pole.  He stated that he had his weapon in his hand and it hit the pole.  He also seemed to indicate that the hand had been broken at some time but it is unclear as to when that happened.  The Veteran related that he has days that he cannot use the hand or lift anything with it, and this has happened ever since this in-service incident.

Consequently, the Board finds that further development is needed to obtain any private medical records related to treatment of the right hand since service.  Furthermore, given the Veteran's complaints of current symptoms and report of an in-service injury, obtaining a VA examination with nexus opinion is warranted.

Defective Vision

Although the Veteran seeks service connection for defective vision, none of the medical evidence shows a diagnosis.  The Veteran denied any problems with his vision on a February 2005 Post-Deployment Health Assessment and at an August 2005 VA evaluation for the Iraq/Afghan Registry.  In addition, he failed to report any vision problems at a follow up with VA in December 2010.  Thus, the current medical evidence does not establish any current disability.

At the January 2016 Board hearing, however, the Veteran testified that his vision gets blurry unexpectedly and sometimes it seems his eyes start moving and he cannot focus.  The Veteran mentioned he had undergone a neurological work up for this and had just been diagnosed to have vertigo.  He also related that he had been diagnosed with a brain tumor.  

The Veteran is service-connected for a TBI manifested by headaches.  It is possible, however, that the Veteran's visual disturbances as described could be related thereto or to some other disorder such as the brain tumor he has.  As previously indicated, the issue of a compensable disability rating for the service-connected TBI with headaches is not presently before the Board.  It should be determined, however, whether the Veteran's vision problems are a separate and distinct disability for which service connection can be granted or whether it is a symptom of the TBI he sustained in service.  A VA examination is needed in order to make that determination.  

Consequently, the Board finds that remand of this claim is warranted for an appropriate VA examination.  In addition, as the Veteran related having a neurological work up for his vision problems, those medical records should be obtained, as well as any other private medical records that relate to his vision problems.  

Left Ankle Strain with Chronic Pain

The Veteran is seeking an initial disability rating higher than 10 percent, which evaluation was essentially based upon findings from a June 2012 VA examination.  At the January 2016 hearing, the Veteran testified that his private physician has treated his left ankle with injections of cortisone.  In addition, the Veteran testified that his left ankle gives out on him (i.e., buckles) and causes him to fall.  He stated that he wears some kind of brace to support the ankle.  

Although there are VA treatment records from August 2005 and December 2010 showing treatment for the left ankle disability, the claims file does not contain any private treatment records relating to this disability.  Consequently, remand is warranted to obtain those private treatment records.

Furthermore, the June 2012 VA examination report does not indicate the Veteran was using a brace or other assistive device at that time.  Thus, his testimony that he wears one now may be an indication that his left ankle disability has worsened.  Consequently, remand is warranted to obtain a VA examination to determine the current severity of this disability.  See Palczewski v, 21 Vet. App. at 174.  

Right Knee Chronic Pain Syndrome, Status Post Arthroscopic Surgery for Meniscus Repair

The Veteran is seeking an initial disability rating higher than 10 percent.  

The only private medical evidence related to the right knee is a May 2007 treatment note and report of an MRI.  These show the Veteran had range of motion from 0 to 130 degrees with pain on increasing flexion with tenderness over the medial joint line.  There was no instability to varus or valgus stressing and he had good quadriceps strength.  The assessment, based upon the MRI findings, was right knee medial meniscus tear.  Surgery was agreed upon but there are no records relating to it in the claims file. 

In June 2012, the Veteran underwent VA examination at which he complained of having pain in with buckling and locking of the right knee.  He reported having surgical repair of the meniscus in 2007.  Range of motion was 0 to 120 degrees with tenderness to palpation over the joint line or soft tissues.  Muscle strength and stability testing was normal.  

At the January 2016 Board hearing, the Veteran testified that he has a lot of loud clicking in his right knee and feels a lot of pressure in the knee if he puts too much weight on it.  He reported that he sometimes wears a brace on the right knee to keep it stable while walking.  In addition, he stated that it locks when he is moving the knee.  When asked if he can stick his leg straight out or bend it straight back, the Veteran responded that he cannot do that because he does not have the strength.  

Based upon the Veteran's testimony at the hearing when compared to the earlier complaints and findings, the Board finds that remand is warranted for a contemporaneous VA examination to determine the current severity of the Veteran's right knee disability.  See Palczewski, 21 Vet. App. at 174.  In addition, on remand, the Veteran's private treatment records should be obtained for all treatment of the right knee disability since May 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left knee, right knee, left ankle, right hand/wrist, a heart condition and vision problems (especially from the neurologist the Veteran testified in January 2016 had done a recent work up for this problem).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  Take all appropriate action to obtain the identified records.

2.  After completion of the foregoing, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination.  The examiner(s) should be advised that the Veteran's service treatment records are not available for review except for a Report of Medical Assessment and Post-Deployment Health Assessment dated February 24, 2005.

Hearing Loss Examination - The examiner should be advised that in-service noise exposure has been conceded (see August 2011 VA audio examination).  After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to acoustic trauma incurred during service.   
Heart Examination - After reviewing the file, examining the Veteran and conducting any necessary testing, the examiner should render a diagnosis of any current heart disorder(s) found on examination.  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, specifically whether it is due or related to the events that occurred during service to which the Veteran testified at the January 2016 Board hearing.

Left Knee Examination - After reviewing the file, examining the Veteran and conducting any necessary testing, the examiner should render a diagnosis as any current left knee disorder(s).  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, specifically whether it is due to the injuries that occurred during service to which the Veteran testified to having at the January 2016 Board hearing.

Right Hand/Wrist Disorder - After reviewing the claims file, examining the Veteran and conducting any necessary testing, the examiner should render a diagnosis of any current right hand and/or wrist disorder.  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, specifically whether it is due to the injuries that occurred during service to which the Veteran testified to having at the January 2016 Board hearing.

Defective Vision - Schedule the Veteran for an appropriate examination to determine whether his reported vision problems are a symptom or manifestation of his service-connected TBI or are due to a separate and distinct disability.  If the Veteran's vision problems are due to a separate and distinct disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current vision disorder found on examination is related to any disease or injury incurred during service, specifically whether it is due to the injuries that occurred during service to which the Veteran testified to having at the January 2016 Board hearing.

Right Knee and Left Ankle Examinations - The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee and left ankle disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

Each examiner should provide a complete rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


